Citation Nr: 1336957	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  10-10 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to waiver of a debt in the amount of $25,685.36 due to overpayment of disability compensation benefits, to include consideration of whether the debt was validly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel
 

INTRODUCTION

The Veteran served on active duty from January 1971 to January 1972. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2008 decision of the Department of Debt Management at the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which notified the Veteran of a reduction of disability compensation benefits and creation of an overpayment in the amount of $25,685.36.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks waiver of a debt in the about of $25,685.36 due to overpayment of disability compensation benefits.

In April 2010, the Veteran's spouse submitted a Financial Status Report in support of a special apportionment while the Veteran was incarcerated.  The Veteran has since been released from prison and VA does not have any additional information regarding the Veteran's finances.

As evidence of the Veteran's finances is critical to the fair adjudication of his claim, a remand is appropriate to obtain a current Financial Status Report.

Accordingly, the case is REMANDED for the following action:

1.  Request a current Financial Status Report (VA Form 4-5655) from the Veteran listing all monthly income, monthly expenses, and assets.  

2.  Then, submit the claim to the Committee on Waivers and Compensation to determine whether "equity and good conscience" necessitates a waiver, specifically addressing the six elements found in 38 C.F.R. § 1.965.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
RONALD W. SCHOLZ
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

